Case 2:19-cv-02807-TLP-cgc Document 53 Filed 03/31/20 Page 1 of 4                       PageID 286




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

JACOB R. ELLIOTT, JOHN E. SHANNON, JR.
JOSHUA T. LEGGETT, DONALD W. BOXX AND
BENJAMIN MILLER                     PLAINTIFFS/COUNTER-DEFENDANTS

V.                                               CIVIL ACTION NO. 2:19-cv-02807-TLP-cgc

ILLINOIS CENTRAL RAILROAD
COMPANY                                                DEFENDANT/COUNTER-PLAINTIFF
                                                              THIRD-PARTY PLAINTIFF

V.

MEMPHIS LIGHT GAS & WATER                                       THIRD-PARTY DEFENDANT


        ILLINOIS CENTRAL RAILROAD COMPANY’S MOTION TO COMPEL


       Defendant/Counter-Plaintiff Illinois Central Railroad Company (“Illinois Central”), by

and through counsel, moves this Court, pursuant to Rule 37 of the Federal Rules of Civil

Procedure, for an order compelling Plaintiffs to respond to Illinois Central’s requests for

production of documents and to supplement their respective responses to Illinois Central’s

interrogatories. In support, Illinois Central would show as follows:

       1.      Despite the expiration of the 30-day deadlines prescribed by FRCP 34, as well as

several follow up requests from counsel for Illinois Central, Plaintiffs have wholly failed to

respond to Illinois Central’s requests for production of documents, which were propounded to

Plaintiffs more than three months ago on December 20, 2019. These requests included requests

that Plaintiffs sign and return authorizations for the release of their medical, employment and tax

records, which Plaintiffs have also failed to provide. Illinois Central therefore seeks an order

from this Court compelling Plaintiffs to respond to the request for production and to provide

Illinois Central with the signed authorizations. Plaintiffs’ failure to provide this information
Case 2:19-cv-02807-TLP-cgc Document 53 Filed 03/31/20 Page 2 of 4                        PageID 287




within the deadline prescribed by Rule 34 means they have waived their right to assert any

objections.

       2.      Illinois Central also requests that the Court enter an order compelling Plaintiffs to

supplement their respective responses to an interrogatory asking them to provide a summary of

any statements of Illinois Central Plaintiffs believe constitute statements against interest.

Although Plaintiffs stated in their respective responses to the interrogatory that they each had a

conversation with an Illinois Central employee immediately following the accident at issue in

this lawsuit, Plaintiffs failed to identify the substance of the conversations or the statements they

deem to be against Illinois Central’s interest. This Court should compel Plaintiffs to provide this

information or should prohibit them from introducing the undisclosed statements at trial or in

response to a dispositive motion after discovery.

       3.      Illinois Central further requests that the Court grant all relief permitted or deemed

appropriate under FRCP 37, including the assessment of costs and attorney’s fees associated with

the filing of this motion. See FRCP 37(a)(5)(A) (“If the motion is granted—or if the disclosure or

requested discovery is provided after the motion was filed—the court must, after giving an

opportunity to be heard, require the party . . . whose conduct necessitated the motion, the party or

attorney advising that conduct, or both to pay the movant’s reasonable expenses incurred in

making the motion, including attorney's fees.”); FRCP 37(d)(1)(A) (“The court where the action

is pending may, on motion, order sanctions if : . . a party, after being properly served with . . . a

request for inspection under Rule 34, fails to serve its answers, objections, or written response.”).

       4.      In support of this Motion, Illinois Central relies in part on the following:

       Exhibit A       Illinois Central’s First Set of Requests for Production to Plaintiff, Jacob R.

                       Elliott;




                                                  2
Case 2:19-cv-02807-TLP-cgc Document 53 Filed 03/31/20 Page 3 of 4                      PageID 288




       Exhibit B      Illinois Central’s First Set of Requests for Production to Plaintiff, John E.

                      Shannon, Jr.;

       Exhibit C      Illinois Central’s First Set of Requests for Production to Plaintiff, Joshua

                      T. Leggett;

       Exhibit D      Illinois Central’s First Set of Requests for Production to Plaintiff, Donald

                      W. Boxx;

       Exhibit E      Illinois Central’s First Set of Requests for Production to Plaintiff,

                      Benjamin Miller;

       Exhibit F      Plaintiffs’ respective answers to Interrogatory No. 17 (collectively filed as

                      a one exhibit);

       Exhibit G      Email correspondence dated 1/22/2020; and

       Exhibit H      Email correspondence dated 2/17/2020-3/6/2020; and

       Exhibit I      Correspondence dated 2/24/2020.

Illinois Central also relies on the facts and arguments presented in its memorandum submitted

contemporaneously herewith.

       THIS the 31st day of March, 2020.

                                             Respectfully submitted,

                                             ILLINOIS CENTRAL RAILROAD COMPANY


                                             By: /s/ James E. Graves, III
                                                JAMES E. GRAVES, III (pro hac vice)

OF COUNSEL:
WISE CARTER CHILD & CARAWAY, P.A.
401 East Capitol Street, Suite 600 (39201)
Post Office Box 651
Jackson, Mississippi 39205-0651
P: 601-968-5500


                                                 3
Case 2:19-cv-02807-TLP-cgc Document 53 Filed 03/31/20 Page 4 of 4   PageID 289




F: 601-968-5593
jeg@wisecarter.com




                                      4
